J   -S06016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.S.M.B., A         IN THE SUPERIOR COURT OF
    MINOR                                         PENNSYLVANIA




    APPEAL OF: A.R.D., MOTHER           :   No. 2363 EDA 2016

                     Appeal from the Decree June 21, 2016
             in the Court of Common Pleas of Philadelphia County
             Juvenile Division at No(s): CP-51-AP-0000634-2015,
             CP-51-DP-0001913-2012, FID# 51 -FN -002204-2012

    IN THE INTEREST OF: A.S.M.B., A         IN THE SUPERIOR COURT OF
    MINOR                                         PENNSYLVANIA




    APPEAL OF: A.R.D., MOTHER           :   No. 2367 EDA 2016

                     Appeal from the Decree June 21, 2016
             in the Court of Common Pleas of Philadelphia County
             Juvenile Division at No(s): CP-51-AP-0000635-2015,
             CP-51-DP-0001381-2012, FID# 51 -FN -002204-2012
J   -S06016-17


    IN THE INTEREST OF: A.M.D., A               IN THE SUPERIOR COURT OF
    MINOR                                             PENNSYLVANIA




    APPEAL OF: A.R.D., MOTHER               :   No. 2368 EDA 2016

                      Appeal from the Decree June 21, 2016
              in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000636-2015,
              CP-51-DP-0001906-2014, FID# 51 -FN -002204-2012

    IN THE INTEREST OF: A.L.L.D., A             IN THE SUPERIOR COURT OF
    MINOR                                             PENNSYLVANIA




    APPEAL OF: A.R.D., MOTHER               :   No. 2369 EDA 2016

                      Appeal from the Decree June 21, 2016
              in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000637-2015,
              CP-51-DP-0001563-2013, FID# 51 -FN -002204-2012

BEFORE:      MOULTON, RANSOM, and FITZGERALD*, JJ.

MEMORANDUM BY RANSOM, J.:                              FILED APRIL 06, 2017

        Appellant, A.R.D. ("Mother"), appeals from the decrees entered June

21, 2016,     in   the Philadelphia County Court of Common Pleas, which

involuntarily terminated her parental rights to her minor children, A.S.M.B.1,


*   Former Justice specially assigned to the Superior Court.


                                       -2
J   -S06016-17



a   female born in November 2008; A.S.M.B.2,         a   male born in February 2012;

A.L.L.D.,   a   male born in May 2013; and A.M.D.,        a   female born in July 2014

(collectively, "the Children").1 In addition, Mother appeals from the orders

entered that same day, which changed the Children's permanency goals to

adoption. After     a   thorough review of the record, we affirm.

        The instant matter has        a   lengthy procedural history commencing on

August 3, 2012, when the Philadelphia Department of Human Services

("DHS") obtained an Order of Protective Custody ("OPC") with respect to

A.S.M.B.2, based on allegations that he suffered              a    skull fracture and rib

fractures that Mother could not explain. DHS filed            a   dependency petition on

August 9, 2012, and A.S.M.B.2 was adjudicated dependent by order entered

August 14, 2012. A.S.M.B.2 returned to Mother's care on August 19, 2012,

after an additional medical evaluation did not produce evidence that Mother

committed child abuse. However, A.S.M.B.2 remained dependent.

        DHS obtained orders of protective custody with respect to A.S.M.B.1

and A.S.M.B.2 on October 18, 2012, based on allegations that Mother failed

to bring A.S.M.B.2 to his medical appointments, and was "being held at

Vision Quest on         a   delinquent petition and it   is   unknown when she'll be




1 On May 18, 2016, the trial court entered separate decrees terminating the
parental rights of M.B., the father of A.S.M.B.2, A.L.L.D., and A.M.D. The
court also entered a decree terminating the parental rights of the unknown
father of A.S.M.B.1. Neither M.B., nor any unknown father, appealed the
termination of his parental rights.


                                            -3
J   -S06016-17



released."       Application for Order          of Protective     Custody (A.S.M.B.1),

10/18/2012, at      1.     DHS   filed   a    dependency petition with respect to

A.S.M.B.1 on October 24, 2012, and she was adjudicated dependent by

order entered October 25, 2012.

        DHS filed a dependency petition with respect to A.L.L.D. approximately

two months after his birth on July 22, 2013. In its petition, DHS alleged that

Mother was participating in unsupervised day visits with A.S.M.B.1 and

A.S.M.B.2., and that she left A.S.M.B.1, A.S.M.B.2., and A.L.L.D. at the

home of M.B.      Mother then returned to M.B.'s home in an effort to retrieve

the three children, which, for reasons not detailed in the petition, resulted in

Mother being arrested and charged with                 a   variety of criminal offenses,

including burglary.       A.L.L.D. was adjudicated dependent by order entered

August 8, 2013, but remained in Mother's care.                DHS obtained an order of

protective custody with respect to A.L.L.D. on November 6, 2013, due to

Mother's lack of appropriate housing.                Finally, DHS filed   a   dependency

petition with respect to A.M.D. about          a   month after her birth on August 12,

2014. DHS obtained an OPC with respect to A.M.D. on September 23, 2014,

based on allegations that Mother threatened to kill both A.M.D. and herself.

DHS filed an amended dependency petition on September 26, 2014, and

A.M.D. was adjudicated dependent on October 8, 2014.

        On September 18, 2015, DHS filed petitions to             involuntary terminate

Mother's parental        rights to the Children, and petitions to change the

Children's permanency goals to adoption.                   The trial court conducted   a


                                             - 4 -
J   -S06016-17



termination and goal change hearing on May 18, 2016, and June 21, 2016.

Following     the hearing, on June 21, 2016, the court entered decrees

terminating        Mother's   parental   rights,   and    permanency review     orders

changing the Children's permanency goals.2               Mother timely filed notices of

appeal on July 20, 2016, along with concise statements of errors complained

of on appeal.

        Mother now raises five questions for our review.

        1. Did the Court below erroneously find that [Mother] had
        abandoned the [C]hildren?
        2.   Did the Court below erroneously find that there were
        dependency issues which had not been resolved or which could
        not be resolved within a reasonable period of time?
        3. Did the Court below erroneously find     that witnesses who
        opposed the goal of adoption were only partially credible?
        4. Did the Court erroneously find that adoption was in the
        [C]hildren's best interests?



2
  We observe that the trial court entered permanency review orders on May
18, 2016, stating for each of the Children that "the new permanent
placement goal [is] hereby determined to be Adoption."             See, e.g.,
Permanency Review Order (A.S.M.B.1), 5/18/2016, at 1. However, in its
June 21, 2016 permanency review orders, the court indicated that the
Children's permanency goals remained "return to parent or guardian," and
again stated that "the new permanent placement goal [is] hereby
determined to be Adoption."        See, e.g., Permanency Review Order
(A.S.M.B.1), 6/21/2016, at 1. It appears that the court did not intend to
change the Children's permanency goals until June 21, 2016, given that the
court said nothing about changing the goals at the conclusion of testimony
on May 18, 2016, and first indicated that it would issue goal change orders
on June 21, 2016. See N.T., 6/21/2016, at 61 ("So with that we're in a
position to now move the goal to adoption for all four of these children.").


                                           -5
J   -S06016-17


        5. Did the Court erroneously find that there was lack of services
        available to meet the [C]hildren's special needs in the county
        where [Mother] resided in/had moved to?

Mother's brief at   3   (trial court answers omitted).3

        We address Mother's claims mindful of our well -settled standard of

review.


        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill -will. The trial
        court's decision, however, should not be reversed merely
        because the record would support a different result. We have
        previously emphasized our deference to trial courts that often
        have first-hand observations of the parties spanning multiple
        hearings.

In re   T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


3 While Mother stated in her notices of appeal that she intended to appeal
both the termination of her parental rights and the goal changes to adoption,
Mother fails to develop any argument in her brief that the court erred or
abused its discretion by changing the Children's permanency goals. Mother
also fails to cite any authority relating to the goal change orders.
Accordingly, Mother has failed to preserve any challenge to these orders for
our review. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011),
appeal denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884,
897 (Pa. Super. 2010)) ("[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived."').


                                         -6
J   -S06016-17


        Termination of parental rights    is    governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A §§ 2101-2938, which requires               a   bifurcated

analysis.


        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent's conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only if
        the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under the
        standard of best interests of the child. One major aspect of the
        needs and welfare analysis concerns the nature and status of the
        emotional bond between parent and child, with close attention
        paid to the effect on the child of permanently severing any such
        bond.
In re L.M.,   923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

        In this case, the trial court terminated Mother's parental rights

pursuant to Section 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm.     In re B.L.W.,    843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).               Here,

we analyze the court's decision to terminate under Section 2511(a)(2) and

(b), which provides as follows.

        (a) General rule. --The rights of       aparent in regard to a child
        may be terminated after   a   petition filed on any of the following
        grounds:
                                        ***

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or

                                        - 7 -
J   -S06016-17


              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.
                                          ***

        (b) Other considerations. --The court        in terminating the rights
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on
        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the
        giving of notice of the filing of the petition.
23 Pa.C.S.A.     §   2511(a)(2), (b).
        We first address whether the trial court abused           its discretion by

terminating Mother's parental rights pursuant to Section 2511(a)(2).

        In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
        2511(a)(2), the following three elements must be met: (1)
        repeated and continued incapacity, abuse, neglect or refusal; (2)
        such incapacity, abuse, neglect or refusal has caused the child to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.
In re Adoption of M.E.P.,         825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).     "The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.               To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties."         In re A.L.D.,   797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).


                                         -8
J   -S06016-17



        Instantly, the trial court found that Mother failed to complete her

reunification objectives, and that she remains incapable of caring for the

Children. Trial Court Opinion, 9/27/2016, at 35.      In its opinion, the court

directs our attention to its comments concerning Mother's lack of parental

capacity at the conclusion of the termination hearing on June 21, 2016.     Id.
at 37-38. There, the court emphasized that Mother continues to suffer from

depression, despite her testimony to the contrary.      Id.   at 37-38 (quoting

N.T., 6/21/2016, at 58-60).      The court further emphasized that this case

began in August 2012, and that Mother has failed to advance beyond limited

visitation with the Children. Id. at 37 (quoting N.T., 6/21/2016, at 58-59).

The court concluded that while Mother participated in services, her efforts

have "not resulted in anything concrete in [terms of] demonstrating an

ability to parent these Children."    Id.   at 38 (quoting N.T., 6/21/2016, at

60).

        In response, Mother presents several interrelated challenges to the

trial court's findings, which we address together.4 Mother argues that she


4
   We observe that the third and fifth issues listed in Mother's statement of
question involved are not included in the argument section of her brief, and
that the argument section of Mother's brief includes an issue not listed in her
statement of questions involved. Specifically, Mother makes no effort to
argue in her brief that the trial court "erroneously [found] that witnesses
who opposed the goal of adoption were only partially credible," or that the
trial court "erroneously [found] that there was lack of services available to
meet the [C]hildren's special needs in the county where [Mother] resided
in/had moved to[.]" Mother's brief at 3. Instead, as detailed below, Mother
argues that the court placed too much weight on a parenting capacity
(Footnote Continued Next Page)

                                     -9
J   -S06016-17



completed, or was completing, all of her reunification objectives at the time

the court terminated her parental rights.      Mother's brief at 13-18.    Mother

contends that she completed parenting, anger management, and domestic

violence programs; participated in mental health treatment; maintained

income and housing; and complied with visitation.           Id.   Mother further

argues that in making its findings the court relied too heavily on   a   parenting

capacity evaluation prepared by psychologist, William Russell, Ph.D. Id. at

18-19.     Mother contends that she made significant progress since being

evaluated by Dr. Russell, and that the evaluation was "stale" since the

termination hearing did not occur until over    a   year after it was completed.

Id. at 18-19. Mother insists that     Dr. Russell's opinions were subjective or

speculative.     Id. at   19.

        Our review of the record supports the trial court's findings. During the

termination hearing, on May 18, 2016, DHS presented the testimony of
(Footnote Continued)

evaluation. It appears that the third and fifth issues listed in Mother's
statement of questions involved were included by mistake, as these issues
do not appear to be related to this case.          Further, Mother's concise
statements include Mother's claim that the trial court placed too much
weight on the parenting capacity evaluation, but do not include the third and
fifth issues listed in her statement of questions involved. "We will not
ordinarily consider any issue if it has not been set forth in or suggested by
an appellate brief's statement of questions involved[.]" Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (citations
omitted). Nonetheless, because Mother preserved her claim that the trial
court placed too much weight on the parenting capacity evaluation in her
concise statements, and because it appears that this issue was omitted from
her statement of questions involved as the result of a minor typographical
error, we decline to find that Mother has waived this issue for our review.


                                      - 10 -
J   -S06016-17



Community Umbrella Agency ("CUA") case manager, Devon Jacques.                                     Mr.

Jacques testified that the CUA established               a   single case plan to assist Mother

in    achieving reunification with the Children.                   N.T., 5/18/2016, at 23.

Mother's    reunification         objectives     included      maintaining          stable    housing,

gaining employment, completing classes at the Achieving Reunification

Center, completing       a    parent capacity evaluation, stabilizing her mental

health, and attending supervised visits.               Id.
        Regarding Mother's compliance with these objectives, Mr. Jacques

testified that Mother maintains stable housing, and                   is able to     support herself

using Supplemental Security Income and assistance from her family.                              Id. at
30-31, 65.        Mr. Jacques      further testified that Mother completed parenting
and anger management classes at the Achieving Reunification Center.                             Id. at
31.     While Mother completed              a   parenting capacity evaluation with Dr.

Russell,    Mr.     Jacques       reported      that     Mother       failed    to     comply     with

recommendations contained in that evaluation, which included obtaining                               a

psychiatric evaluation and participating in therapy with A.S.M.B.1.                             Id. at
24-25, 28-29, 40.        With respect to mental health, Mother participated in

individual therapy throughout the life of this case, but that her attendance

has been inconsistent.            Id. at    25, 28.      Mr. Jacques stated, "Mother was

scheduled to go twice         a    month.       Mother could go once            a    month.    Mother

could not go at all.     Or [M]other could go."              Id. at   28.      Finally, Mr. Jacques

explained that Mother attends her visits with the Children consistently, but

that her visits have remained supervised due to the CUA's concern that

                                                - 11 -
J   -S06016-17



Mother would not be able to manage all of the Children at one time.                     Id. at
31, 33.      Mother was pregnant with her fifth child at the time of the hearing,

and Mr. Jacques believed that the addition of              a    newborn would be             a

destabilizing factor in terms of Mother's ability to care for the Children. Id.

at 53, 89.

           DHS also   presented the testimony of Dr.           Russell.     Dr.       Russell's

testimony focused on the numerous traumas that Mother experienced

throughout her life.      Mother reported to Dr. Russell that she grew up in an

environment where she was exposed to both physical and sexual abuse. Id.

at 97.        Mother reported being placed in foster care, and experiencing

multiple inpatient psychiatric placements. Id. at 98. Mother was                  a   victim of

rape at the age of sixteen, resulting in the birth of A.S.M.B.1, and further

was    a   victim of domestic violence.    Id.     Dr. Russell explained that Mother

has been diagnosed with various mental health issues,                     including post -

traumatic stress disorder, and bipolar disorder.5 Id. at 103.                 Dr. Russell

believed      that Mother also suffers from "an adjustment disorder with

disturbances of conduct and emotions." Id.

           Dr. Russell further testified that Mother appears to be in denial with

regard to the many traumas she has experienced.                  Id. at 100-101.           Dr.

Russell stated, "that's     a   real problem for someone who's been exposed to


5
  Mother testified that she was diagnosed with depression as a child, but that
she does not currently suffer from depression. N.T., 6/21/2016, at 29, 48.


                                          - 12 -
J   -S06016-17



this much emotional turmoil. There has to be some level of awareness that

all of these things that happened to me had to impact how I function."        Id.
at 101.    Mother also appeared to be in denial with respect to the Children's

placement in foster care.    Id. Mother minimized any responsibility that     she

had for the Children's placement.           Id.
        Dr. Russell expressed concern regarding Mother's failure to obtain

consistent mental health treatment, as Mother's mental issues impair her

ability to care for the Children. Id. at 98-99, 103-04. Dr. Russell explained,

               When you're facing serious mental health issues it impacts
        your day-to-day function. It impacts how you think. It then
        impacts how you deal with your children. Because if you're
        suffering from mental health issues that impact[s] how you
        sleep, how you go and function during the day, how you react to
        different things, how [you] interact with the different milieus of
        your children's lives and [if] you don't address the issues, then
        it's going to trickle down to your children's behavior.
                                              ***

              Until [Mother] develops an understanding of the impact of
        the significant trauma she's experienced in her life, until she can
        develop an understanding of how all of that instability, all that
        chronic trauma, all that chaotic developmental history, until she
        can match that up with things she's experienced as an older
        adolescent and young adult I don't believe there can be any
        change because the denial was so prevalent in terms of, "I don't
        have any problems. I'm just sad my child's not here." The
        naivety came through    .   . when she was presented with the
                                        .


        question, "Well, your children have been out of your care now
        for quite a while, what if we were to return the children, what
        problems do you anticipate?" And the only problem she could
        come up with was, "Oh, I might have to adjust their sleep
        schedule."




                                             - 13 -
J   -S06016-17



Id. at    104, 112-13.     Ultimately, Dr. Russell opined that Mother lacked the

capacity to parent the Children at the time he evaluated her.         Id. at   106.

        Thus, the record confirms that Mother's repeated and continued

incapacity, abuse, neglect, or refusal has caused the Children to be without

essential parental care, control, or subsistence, and that Mother cannot, or

will not, remedy the conditions and causes of this incapacity, abuse, neglect,

or refusal.        While Mother made progress with respect to several of her

reunification objectives, she failed to consistently address her ongoing

mental health issues.        Critically, Mother failed to obtain consistent mental

health treatment despite years of opportunities during the Children's

placement in foster care. As this Court has stated, "a child's life cannot be

held in abeyance while      a   parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely   a   child's need for permanence and stability to   a   parent's claims

of progress and hope for the future."         In re Adoption of R.J.S.,        901 A.2d

502, 513 (Pa. Super. 2006).

         Further, we reject Mother's claim that the trial court placed too much

emphasis on the parenting capacity evaluation prepared by Dr. Russell. Dr.

Russell thoroughly explained the conclusions contained in his evaluation

during the termination hearing, and Mother's counsel cross-examined Dr.

Russell at length concerning these conclusions. The court was free to weigh

the parenting capacity evaluation as it saw fit, and we discern no basis upon

which     to   conclude that Dr.       Russell's   conclusions were    subjective or

                                          - 14 -
J -S06016-17




speculative as Mother contends.     We also discern no basis upon which to

conclude that Dr. Russell's evaluation was "stale" by the time of the

termination hearing.    In her brief, Mother argues that the evaluation was

stale in light of "significant achievements [she] made since that time,

including additional parenting education, anger management, domestic

violence training, and continued stabilization of housing." Mother's brief at

19. Tellingly, Mother does not suggest that she did anything new to resolve

her unstable   mental    health, such   as   participating   in   the psychiatric

evaluation recommended by Dr. Russell.

     We next consider whether the trial court abused its discretion by

terminating Mother's parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term 'bond' is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent's emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best -
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.
            [I]n addition to   bond examination, the trial court
                               a
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether

                                    - 15 -
J   -S06016-17


             any existing      parent -child   bond     can   be   severed
             without detrimental effects on the child.

In re Adoption of C.D.R.,       111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M.,    33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

        Here, the trial court found that Mother is incapable of parenting the

Children, and that she will not be able to remedy this parental incapacity in

the near future.      Trial Court Opinion, 9/27/2016, at 36.         The court further

found that the Children share         a   bond with Mother, but that it is not        a

parent/child bond, and that the Children will not suffer irreparable harm if

Mother's parental rights are terminated.               Id. at 37-38 (quoting      N.T.,

6/21/2016, at 60).

        Mother argues that the Children view her as their mother and are

bonded to her.        Mother's brief at 18.        According to Mother, the Children

reciprocated the love and affection she displayed during visits, and she was

able to address the Children's physical and emotional needs.           Id.
        We again discern no abuse of discretion.              During the termination

hearing, Mr. Jacques testified regarding the relationship that each of the

Children has with Mother.       With respect to A.S.M.B.1, Mr. Jacques testified

that she calls Mother by her first name, and that her relationship with
Mother resembles "almost        a   friendship at times or     a   sister relationship."

N.T., 5/18/2016, at 36, 87.          Mr. Jacques did not believe      that terminating

Mother's parental rights would cause irreparable harm to A.S.M.B.1.              Id. at


                                          - 16 -
J   -S06016-17



36.         He explained,   "[A.S.M.B.1] knows that that                     is    her mother. She knows

that that's her siblings['] mother, but [A.S.M.B.1]                           is   more so incline[d] to be

with her siblings and has adapted to the pre -adoptive family." Id. at 36-37.

             With respect to A.S.M.B.2, Mr. Jacques testified that he "enjoys being

around his mother.          .   .    .   They interact with each other."              Id. at   35. However,

A.S.M.B.2 does not ask for Mother outside of her Thursday visitation, and

Mr. Jacques opined                  that A.S.M.B.2 would not suffer irreparable harm if
Mother's parental rights are terminated.                       Id. at 35-36.           Mr. Jacques stated,

"[A.S.M.B.2] knows that that                    is his   biological mother.              There's no doubt

about that. [A.S.M.B.2] also know[s] that he visits with his mother only on

Thursdays. Any other day of the week                       .   .   .   he's in daily operation mode as

to what his pre -adoptive family has him doing[.]"                            Id.
             With respect to A.L.L.D., Mr. Jacques testified, "[A.L.L.D.] knows who

his biological mother is.                 He calls her    mommy when he's at the visit. They

have an appropriate relationship."                       Id. at        41.    Nonetheless, Mr. Jacques

again did not believe that A.L.L.D. would suffer irreparable harm if Mother's

parental rights are terminated, because he "was placed at                                 a   young age and

.   .   .   has been with the same caregiver up until today, that's who the child

knows as his pre -adoptive parent in terms of who consistently takes care of

him and provides care for him."                     Id. at 42-43. Similarly, with respect                to

A.M.D., Mr. Jacques opined that she would not suffer irreparable harm if

Mother's parental rights are terminated.                       Id. at        44.    Mr. Jacques explained,

"[A.M.D.] came         in at a           young age. Again, she has an attachment with her

                                                    - 17 -
J   -S06016-17



mother, recognizes that that      is   her mother during the visits, but she is

bonded with the foster parents."       Id.
        Thus, it is clear that the Children know Mother and have           a   relationship

with her.     However, the record supports the trial court's conclusion that

Mother and the Children do not share              a   parent/child bond, and that the

Children will not suffer irreparable harm if Mother's parental rights are

terminated.      Given the Children's lack of         a   parent/child bond with Mother,

and given the fact that Mother will not be capable of caring for the Children

at any point in the foreseeable future, it was proper for the court to conclude

that terminating Mother's parental rights would best serve the Children's

needs and welfare.6

        Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Mother's parental rights to the

Children. In addition, we conclude that Mother waived any challenge to the

orders changing the Children's permanency goals to adoption. We therefore

affirm the termination decrees and goal change orders.

        Decrees affirmed. Orders affirmed.




6 The Children were removed from their pre -adoptive foster home following
the first day of the termination hearing due to abuse allegations. N.T.
6/21/2016, at 6. Counsel for DHS indicated that the Children were placed in
a respite foster home which is also pre -adoptive. Id. at 7.




                                         - 18 -
J   -S06016-17




Judgment Entered.




J         Seletyn,
     ._,eph D.       Es   .


Prothonotary


Date: 4/6/2017




                              - 19 -